UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-8253


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL LAMPKIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:06-cr-00051-FDW-DCK-2; 3:09-cv-00490-FDW)


Submitted:   April 16, 2010                   Decided:   April 23, 2010


Before WILKINSON and    NIEMEYER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Lampkin, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, Kevin Zolot,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael Lampkin seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.    The order is not appealable unless a circuit justice or

judge     issues   a    certificate       of    appealability.           28     U.S.C.

§ 2253(c)(1) (2006).         A certificate of appealability will not

issue     absent   “a    substantial       showing       of    the    denial    of     a

constitutional     right.”         28    U.S.C.       § 2253(c)(2)     (2006).        A

prisoner     satisfies      this        standard       by     demonstrating         that

reasonable     jurists    would     find       that    any    assessment       of    the

constitutional     claims    by    the    district      court    is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.              Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                            We have

independently reviewed the record and conclude Lampkin has not

made the requisite showing.             Accordingly, we deny a certificate

of appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           DISMISSED




                                          2